     Case: 1:18-cv-00197-MPM-DAS Doc #: 74 Filed: 08/16/21 1 of 3 PageID #: 334




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION
PATRICIA WORD                                                                           PLAINTIFF

       v.                                                 CAUSE NO. 1:18-CV-0197-MPM-DAS

SADDLE CREEK CORPORATION,
SADDLE CREEK LOGISTICS SERVICES
and JOHN DOES 1-5                                                                   DEFENDANTS

TRUMBULL INSURANCE COMPANY                                                          INTERVENOR

         AGREED ORDER GRANTING UNOPPOSED MOTION TO APPROVE
         SETTLEMENT AND JUDGMENT OF DISMISSAL WITH PREJUDICE

       THIS CAUSE is before the Court upon the Unopposed Motion of Plaintiff, Patricia Word,

to Approve a Settlement pursuant to Miss. Code Ann. § 71-3-71 and for Judgment of Dismissal

with Prejudice. After having considered the Motion and being advised that all parties are in

agreement, the Court finds the Motion is well-taken and should be granted.

       IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff is hereby authorized

and directed to accept the sum of $125,000.00 from Defendants, Saddle Creek Corporation and

Saddle Creek Logistics Services (“Defendants”), in full compromise, settlement, accord, and

satisfaction of any and all claims and demands which Plaintiff may now or hereafter have against

Defendants and all parties in privity of interest with them arising from the subject incident and

alleged injuries incurred by Plaintiff.

        IT IS FURTHER ORDERED AND ADJUDGED that Intervenor, Trumbull Insurance

Company, Hartford Insurance Company of the Midwest, and/or Property and Casualty Insurance

Company of Hartford (“Hartford”), is hereby authorized to accept the sum of $20,000.00 from the

total settlement amount in full compromise, settlement, accord, and satisfaction of its statutory lien

under the provisions of the Mississippi Workers’ Compensation Act and any and all claims
     Case: 1:18-cv-00197-MPM-DAS Doc #: 74 Filed: 08/16/21 2 of 3 PageID #: 335




Hartford may have against Defendants for benefits previously paid or future benefits paid to for,

or on behalf of Plaintiff in connection with the subject incident and alleged injuries incurred by

Plaintiff.

        IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff is hereby authorized and

directed to execute and deliver a full and final release as may be required by Defendants and

Hartford evidencing her full release, discharge, and acquittance for the subject accident and alleged

injuries.

        IT IS FURTHER ORDERED AND ADJUDGED that Hartford is authorized to execute

and deliver such full and final release as may be required by Defendants evidencing its full release,

discharge, and acquittance for benefits previously paid or future benefits to be paid to Plaintiff

pursuant to the Mississippi Workers’ Compensation Act or otherwise on account of the subject

accident and alleged injuries.

        IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff is hereby authorized and

directed to distribute the settlement proceeds in the following order: 1) Attorney’s fees and

expenses; 2) $20,000 to Hartford; 3) $9,919.67 to the Medicare set aside; and 4) Plaintiff is

authorized to retain the remainder of the settlement funds.

        IT IS FURTHER ORDERED AND ADJUDGED that upon payment of the settlement

as noted above, Saddle Creek Corporation, Saddle Creek Logistics Services, Burke’s Outlet, LLC,

Beall’s, Inc., Hartford, and Sedgwick Claims Management Services, Inc. are fully and completely

released and discharged of all liability and responsibility arising from or related to the incident in

question, including, but not limited to, the claims asserted in this litigation and all claims asserted

in the worker’s compensation claim by Plaintiff.
    Case: 1:18-cv-00197-MPM-DAS Doc #: 74 Filed: 08/16/21 3 of 3 PageID #: 336




       IT IS FURTHER ORDERED AND ADJUDGED that this matter be and the same is

hereby fully, finally, and completely dismissed with prejudice with the parties to bear their own

respective costs.

       SO ORDERED AND ADJUDGED this the 16th day of August 2021.


                                             /s/ Michael P. Mills
                                             UNITED STATES DISTRICT JUDGE
                                             NORTHERN DISTRICT OF MISSISSIPPI
